Opinion by
Cline, J.
The shrimp was packed in cans having the word “Norvege” embossed thereon, and a label bearing the legend “Norse Pearl Cocktail Shrimps, packed by the North Norway Canning & Fish Exporters, Ltd., Tromso, Norway” was pasted on a transparent paper covering the entire top of the can. On the authority of Abstract 24004 the marking on the tins in question was held insufficient as it was not in the English language and the marking •on the paper label pasted to the transparent paper covering of the cans was held mot a marking of the immediate containers of the sardines. Hobe Button Co. v. United States (12 Ct. Cust. Appls. 341, T. D. 40488) and Asiam v. United States (25 C. C. P. A. 68, T. D. 49065) distinguished.